      Case 1:21-cv-02370-TJK Document 1 Filed 09/07/21 Page 1 of 20




  UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                         CIVIL DIVISION

SHARON COHEN                                  :
2605 Cranapple Ln                             :
Springdale, Maryland 20774                    :
                                              :
               Plaintiff                      :
                                              :
               v.                             :
                                              :
WASHINGTON METROPOLITAN                       :
AREA TRANSIT AUTHORITY                        :
600 5TH Street NW                             :
Washington, D.C. 20001                        :
                                              :
           Defendant.                         :
===============================

                                      COMPLAINT

       COMES NOW Plaintiff SHARON COHEN (“Cohen”) by and through undersigned

counsel, Billy L. Ponds, of The Ponds Law Firm, who respectfully submits this Complaint

against Washington Metropolitan Area Transit Authority (“WMATA”). In support of this

Complaint, Plaintiff alleges as follows:

                             JURISDICTION AND VENUE

      1.       Plaintiff brings this action against WMATA to redress WMATA’s

deprivation of rights secured to Plaintiff pursuant to the Rehabilitation Act 29 U.S.C. § 794.

      2.       This Court has subject matter jurisdiction over this case pursuant to 28

U.S.C. § 1331, et. seq., 28 U.S.C. § 1332 and 29 U.S.C. § 794(a).

      3.       Venue is proper in this Court as a significant number of the acts complained

of herein occurred in the District of Columbia and defendant WMATA is headquartered in

the District of Columbia.




                                              1
        Case 1:21-cv-02370-TJK Document 1 Filed 09/07/21 Page 2 of 20




                                        PARTIES

        4.     Cohen is a sixty-six (66) year old African-American female who was

employed by WMATA from June 2008 until June 2020.

        5.     WMATA is a tri-jurisdictional government agency headquartered in the

District of Columbia with the authority to sue and be sued.

                                              FACTS

        6.     At all times relevant herein WMATA received Federal financial assistance.

        7.     On or about June 28, 2008, Cohen commenced her employment with

WMATA as a Safety Officer in the Safety Department.

        8.     Cohen’s duties and responsibilities involved safety training and compliance

work.

        9.     At the time Cohen was hired there was no program manager for the safety

department.

        10.    Cohen developed the curriculum and safety training program, including

Occupational Safety and Health Administration training, and was responsible for training

all WMATA employees.

        11.    Approximately two (2) to three (3) years after commencing employment at

WMATA Cohen had a workplace accident specifically when she fell from a chair during

a training course.

        12.    As a result of the aforementioned accident Cohen injured her back, causing

her extreme pain, limiting her mobility and her ability to lift heavy objects without risk of

severe injury or pain.




                                             2
      Case 1:21-cv-02370-TJK Document 1 Filed 09/07/21 Page 3 of 20




      13.      Ann Murtha (“Murtha”) was Cohen’s supervisor at the time of the

aforementioned accident.

      14.      In November 2010 Cohen was diagnosed with two slipped discs and spinal

stenosis.

      15.      On August 1, 2011, Cohen underwent her first back surgery.

      16.      After the surgery, Cohen was still in pain, had limited mobility and her

treating physicians told her not to lift heavy objects, sit or stand for extended periods.

      17.      After the surgery, Cohen requested a chair to sit in while teaching training

courses, but Murtha denied Cohen’s request.

      18.      After Cohen’s surgery Murtha began to make derogatory comments about

Cohen’s physical appearance, specifically her movement and posture caused by her back

condition.

      19.      After Cohen’s surgery Murtha prohibited Cohen from teaching any training

courses.

      20.      On or about March 5, 2012, Murtha directed Cohen to leave WMATA and

take a fitness for duty evaluation.

      21.      Cohen was forced to take leave until she was deemed fit to perform the

essential functions of her job.

      22.      On March 16, 2012, Cohen filed a formal Americans with Disabilities

(“ADA”) accommodation request, asking for, among other things, an operable drivable

buggy or scooter.

      23.      Murtha subsequently placed Cohen on administrative leave pending a ruling

from WMATA’s ADA panel.


                                              3
      Case 1:21-cv-02370-TJK Document 1 Filed 09/07/21 Page 4 of 20




      24.      On April 20, 2012, Cohen sent a letter to WMATA and requested

permission to return to work and perform all of her normal duties and responsibilities,

including classroom instruction, with the following accommodations: a WMATA vehicle

to travel to the various training class sites where Cohen needed to provide training, a

buggy/scooter with a basket to transport her instruction materials to the training class sites,

and a chair to sit in while teaching. and.

      25.      On May 16, 2012, Cohen completed her fitness for duty evaluation.

      26.      On July 31, 2012, the WMATA Medical Office subsequently determined

that Cohen was fit to perform the essential functions of her job with a reasonable

accommodation.

      27.      On July 31, 2012, the WMATA ADA panel ruled that, due to Cohen’s back

condition, Cohen was a qualified individual with a disability under the ADA, and that

WMATA could provide her with reasonable accommodations to perform the essential

functions of her job.

      28.      On August 6, 2012, Cohen was permitted to return to work.

      29.      However, upon Cohen’s return to work on August 6, 2012, the reasonable

accommodations she requested were not provided to her.

      30.      On November 7, 2012, Cohen, through counsel, submitted a formal

complaint of disability discrimination and retaliation against WMATA and Murtha.

      31.      Despite Cohen’s complaint, WMATA did not take any remedial action,

Cohen was not provided with the reasonable accommodations she requested and the

WMATA ADA Panel approved.




                                              4
      Case 1:21-cv-02370-TJK Document 1 Filed 09/07/21 Page 5 of 20




      32.       During this period of time, Murtha continued to directly supervise and

harass Cohen.

      33.       In addition to the derogatory comments Murtha made regarding Cohen’s

movement and appearance, Murtha began to openly mock Cohen in front of other

employees, in particular new hires.

      34.       Murtha also began to delay Cohen from being able to enroll in safety

training programs that were essential for Cohen to timely complete in order for Cohen to

retain her position.

      35.       Murtha did not delay any other employees from taking essential training

courses.

      36.       Cohen also requested permission to attend a number of professional

development courses, but Murtha denied her requests.

      37.       Numerous other employees who were similarly situated to Cohen were

permitted to attend professional development courses around this timeframe that were paid

for by WMATA .

      38.       In April 2014 Cohen underwent an emergency back surgery to insert two

(2) steel rods in her back due to the fact that some of the discs in her spine had significantly

deteriorated, causing her to collapse.

      39.       Upon information and belief, Murtha attempted to prevent Cohen from

taking FMLA leave for the surgery.

      40.       Cohen was eventually able to take leave, her surgery was successful and she

returned to work after four (4) months.

      41.       After Cohen returned to work she began using a walker for assistance.


                                               5
      Case 1:21-cv-02370-TJK Document 1 Filed 09/07/21 Page 6 of 20




      42.      In 2014 or 2015 Murtha had Cohen removed from the Safety Department

and transferred to the Quality Assurance Department.

      43.      Cohen met or exceeded all performance goals from the time she was hired

in 2008 up to the time she was transferred to the Quality Assurance Department.

      44.      Cohen was able to perform all of her essential duties as a Safety Officer at

the time she was transferred.

      45.      There was no legitimate, non-discriminatory reason for Cohen’s transfer

from the Safety Department to the Quality Assurance Department.

      46.      At or about one (1) year after Cohen was transferred to the Quality

Assurance Department WMATA had a reorganization and Cohen was transferred back to

the Safety Department in the Industrial Hygiene section.

      47.      In the Industrial Hygiene section, Cohen was directly supervised by

Francine James (“James”).

      48.      The Industrial Hygiene section had two other employees who also directly

reported to James , Corey Bender (“Bender”) and Bethany Flaum (“Flaum”).

      49.      Neither Bender nor Flaum had a disability at any time relevant herein.

      50.      At or about November 2016 Cohen’s office was transferred to a bus garage.

      51.      The aforementioned transfer significantly increased her commute, which

was problematic due to the fact that her treating physician had instructed her to not engage

in any long-distance driving.

      52.      The aforementioned garage was infested with vermin and Cohen’s office

area contained hazardous fumes.




                                             6
      Case 1:21-cv-02370-TJK Document 1 Filed 09/07/21 Page 7 of 20




      53.      At all relevant times herein, Cohen also suffered from Type II Diabetes,

Hypertension, and Asthma.

      54.      Cohen requested to have her office location changed due to the impact that

the transfer had on her health and well-being.

      55.      Cohen’s request to have her office location changed was initially denied.

      56.      After Cohen’s initial request to change her office location, but before that

request was granted, Cohen had an asthma attack at work.

      57.      In January 2017 WMATA eventually granted Cohen’s request and

transferred her to WMATA headquarters.

      58.      At all relevant times herein, Cohen had a permanent handicapped parking

tag due to her disability, specifically her back condition.

      59.      At all relevant times herein, WMATA was aware that Cohen had a

handicapped parking tag.

      60.      After being transferred to WMATA headquarters Cohen was no longer able

to park in a designated handicapped parking space because WMATA headquarters had

insufficient designated handicapped parking spaces.

      61.      Cohen frequently had to drive for significant periods of time to find a

parking space and then had to walk a significant distance to her office.

      62.      Cohen began utilizing a suitcase with wheels in lieu of a cane or walker to

assist her movement.

      63.      Cohen made the aforementioned change due to the negative treatment and

reactions she received from her coworkers.

      64.      Cohen still carried, and was forced to occasionally use, a collapsible cane.


                                              7
      Case 1:21-cv-02370-TJK Document 1 Filed 09/07/21 Page 8 of 20




      65.      Cohen would also often be wrongfully issued parking citations.

      66.      Cohen requested leave to contest the parking citations she received, and her

requests were denied.

      67.      Employees who were similarly situated to Cohen were permitted leave to

contest any parking citations they received.

      68.      Cohen’s vehicle would also often be intentionally blocked in by other

WMATA employees’ vehicles, which prevented her from being able to drive home. This

required Cohen to pay for a taxi or Uber home and then back to work the next morning.

      69.      Cohen informed WMATA of the issues she was experiencing with parking,

but no remedial action was taken.

      70.      Due to the physical strain that this caused Cohen, she requested an assigned

parking space, which was denied.

      71.      On or about September 10, 2018, Cohen made a formal request for an

accommodation for an assigned parking space close to her office, but on or about

September 11, 2018, that request was denied.

      72.      On or about September 10, 2018, Cohen also made a formal request for an

accommodation, based on advice from her treating physician, to have a desk that could be

raised and lowered. Cohen’s request was denied shortly thereafter.

      73.      The desk accommodation was necessary due to the fact that sitting or

standing for extended periods of time would cause Cohen’s back to tense up, causing her

significant pain and further limiting her mobility.

      74.      Upon information and belief, other WMATA employees similarly-situated

to Cohen were provided a desk that could be raised and lowered.


                                               8
      Case 1:21-cv-02370-TJK Document 1 Filed 09/07/21 Page 9 of 20




      75.      James also harassed Cohen due to her disability.

      76.      While James supervised Cohen she would make derogatory comments

about Cohen’s disabilities and utility to the company.

      77.      James would assign work to Cohen that was unnecessary and did not fit

Cohen’s abilities.

      78.      Cohen would often receive assignments from other managers who were

unable to meet a deadline. These assignments were not normal or typical for the Safety

Department, particularly the Industrial Hygiene section where Cohen worked.

      79.      Employees who were similarly situated to Cohen, including but not limited

to Bender and Flaum, were not given assignments that were outside of their skillset,

unnecessary, or atypical for the Safety Department.

      80.      Cohen requested to work from home on numerous occasions, including

during inclement weather, but her requests were consistently denied by James.

      81.      Cohen continued to request an accommodation to work from home until the

COVID-19 pandemic became serious in the region at or about mid-March 2020.

      82.      Employees who were similarly situated to Cohen, including but not limited

to Bender and Flaum, were permitted to work from home at all relevant times herein.

      83.      In 2019 and 2020 Cohen would often be required to work in excess of forty

(40) hours per week.

      84.      On a number of occasions, Cohen requested a decrease of the number of

hours that she worked the next day or week to make up for the excess time that she worked.

      85.      James denied all of Cohen’s overtime adjustment requests.




                                            9
     Case 1:21-cv-02370-TJK Document 1 Filed 09/07/21 Page 10 of 20




      86.      Bender and Flaum also would work in excess of forty (40) hours per week,

and each time James would allow them to decrease the number of hours that they worked

the next day or week to make up for the excess time that they worked.

      87.      Cohen, therefore, was required to work significantly more hours than

employees who were similarly-situated, but Cohen was not provided additional

compensation for these extra hours.

      88.      In 2019, James began to give Cohen assignments that were well beyond

her skill set, such as detailed information technology tasks.

      89.      Cohen attempted to take information technology training offered by

WMATA to provide her with the necessary skills to complete these assignments.

      90.      Cohen was unable to take courses offered by WMATA due to the fact that

they were either not offered, or she was told that there were no open seats in the classes.

      91.      Cohen requested to attend comparable classes at a nearby community

college, but this request was denied by James.

      92.      Employees who are similarly situated to Cohen, including but not limited

to Bender and Flaum, were permitted to take training outside of WMATA at WMATA’s

expense.

      93.      Without the training Cohen had requested she was unable to complete a

number of complex assignments, such as database mergers.

      94.      In 2019 and 2020, Cohen was also provided with substandard and defective

equipment.




                                             10
     Case 1:21-cv-02370-TJK Document 1 Filed 09/07/21 Page 11 of 20




      95.      In the Summer of 2019, Cohen’s computer crashed, she was without a

computer for nearly three (3) weeks and lost nearly all of the progress that she had made

on her current assignments.

      96.      James screamed at Cohen, berated her, and told Cohen that she still

expected Cohen to timely complete her assignments, despite the fact that Cohen had no

computer.

      97.      James was almost always overly critical of Cohen’s work, and would often

request edits that James later withdrew.

      98.      James did not have a background in Industrial Hygiene and upon

information and belief lacked the foundational knowledge necessary to supervise the

section.

      99.      James requested that Cohen draft an Industrial Hygiene reference manual.

     100.      Cohen drafted an Industrial Hygiene manual and submitted it to James , who

subsequently lost the manual.

     101.      Cohen was forced to rewrite a significant portion of the Industrial Hygiene

manual and again submitted it to James.

     102.      In December 2019 or January 2020, Cohen applied for a position as a bus

safety manager.

     103.      Cohen was qualified for the aforementioned bus safety manager position

and she could have performed all duties with or without a reasonable accommodation.

     104.      Cohen was not selected for the position.

     105.      Upon information and belief, there was no legitimate, non-discriminatory

reason Cohen was not selected for the bus safety manager position.


                                           11
     Case 1:21-cv-02370-TJK Document 1 Filed 09/07/21 Page 12 of 20




     106.      Cohen was not selected solely due to her disability.

     107.      In March 2020 many WMATA workers were transitioned to working fully

remote due to COVID-19.

     108.      WMATA provided Cohen with a laptop but it lacked the necessary

applications and permissions to access crucial databases and perform other necessary

functions for Cohen to complete her work.

     109.      Cohen attempted to resolve these issues with WMATA’s information

technology department and kept James apprised of the issues.

     110.      James berated Cohen and demanded that she still timely meet all deadlines.

     111.       In early February 2020, Cohen filed an internal EEO complaint against

James and WMATA for the disability discrimination she was experiencing.

     112.      On February 21, 2020, James issued Cohen a written warning, that included

multiple false allegations, including the allegation that Cohen’s performance was deficient.

     113.      James’ written warning also advised Cohen that she needed to demonstrate

improvement or face discipline up to and including termination.

     114.      Prior to the February 21, 2020, written warning, Cohen had never received

any indication from WMATA that her performance was deficient in any way.

     115.      After Cohen filed her internal EEO complaint, James’ treatment towards

Cohen became worse, she would more frequently scream at Cohen, make derogatory

comments to Cohen and act in a condescending manner towards Cohen.

     116.      In late May or early June 2020, James advised Cohen that she had the option

of being terminated or resigning.




                                            12
     Case 1:21-cv-02370-TJK Document 1 Filed 09/07/21 Page 13 of 20




     117.       Given the alternative of termination, Cohen attempted to resign to improve

her job prospects upon re-entry into the job market, but James ignored her resignation

request.

     118.       On June 1, 2020, WMATA terminated Cohen’s employment.

                                         COUNT I
 DISPARATE TREATMENT DISABILITY DISCRIMINATION IN VIOLATION
                OF THE REHABILITATION ACT
     119.       Plaintiff incorporates by reference paragraphs 1 through 118 as if fully set

forth herein.

     120.       At all times relevant herein, Cohen was an individual with a qualified

disability under the Rehabilitation Act, specifically, her back injuries substantially limited

major life activities.

     121.       At all times relevant herein, WMATA and all WMATA employees

referenced herein were aware of Cohen’s disability.

     122.       Cohen was denied a number of employment benefits that were provided to

similarly situated employees, including but not limited to, overtime adjustments, the ability

to work from home, leave, and training.

     123.       Cohen was required to work more hours than similarly situated employees

but was not compensated for this additional work.

     124.       Cohen was assigned work that was outside her skillset and unnecessary,

whereas similarly situated employees were not.

     125.       Cohen was provided with defective equipment, and when the equipment

would not function, she was not provided with functioning equipment to complete her job

functions.


                                             13
     Case 1:21-cv-02370-TJK Document 1 Filed 09/07/21 Page 14 of 20




     126.       Cohen was eventually terminated due to her disability.

     127.       Cohen applied for a bus safety manager position that she was qualified for

and she could have performed all duties with or without a reasonable accommodation.

     128.       Cohen was not selected for the bus safety manager position.

     129.       WMATA unlawfully discriminated against Cohen based on her disability,

and Cohen’s disability was the but-for cause of all conducted complained of herein.

     130.       WMATA did not have a legitimate, non-discriminatory reason for any of

the conduct complained of herein.

     131.       All of the relevant conduct complained of herein occurred on September 10,

2018, or sometime thereafter.

     132.       WMATA’s conduct alleged herein was done with malice and reckless

disregard for the rights of all WMATA employees including Cohen.

     133.       WMATA’s conduct herein caused Cohen to be harmed physically and

economically.

     134.       Cohen has suffered emotional and psychological harm, has experienced loss

of employment opportunities, and has been denied employment benefits, along with other

compensable injuries.

     135.       WMATA’s conduct as set forth herein gives rise to punitive damages.

                                        COUNT II
FAILURE TO ACCOMMODATE IN VIOLATION OF THE REHABILITATION
                          ACT

     136.       Plaintiff incorporates by reference paragraphs 1 through 135 as if fully set

forth herein.




                                             14
     Case 1:21-cv-02370-TJK Document 1 Filed 09/07/21 Page 15 of 20




     137.       At all times relevant herein, Cohen was an individual with a qualified

disability under the Rehabilitation Act, specifically, her back injuries substantially limited

major life activities.

     138.       At all times relevant herein, WMATA and all WMATA employees

referenced herein, were aware of Cohen’s disability.

     139.       Cohen could have performed all of the essential functions of her position

with reasonable accommodation.

     140.       Cohen requested reasonable accommodations, including but not limited to,

assigned parking spaces, a desk that could be automatically raised or lowered, and a scooter

or buggy.

     141.       WMATA refused to make any accommodations for Cohen.

     142.       All of the relevant conduct complained of herein occurred on September 10,

2018, or sometime thereafter.

     143.       WMATA’s conduct alleged herein was done with malice and reckless

disregard for the rights of all WMATA employees including Cohen

     144.       WMATA’s conduct herein caused Cohen to be harmed physically and

economically.

     145.       Cohen has suffered emotional and psychological harm, has experienced loss

of employment opportunities, and has been denied employment benefits, along with other

compensable injuries.

     146.       WMATA’s conduct as set forth herein gives rise to punitive damages.




                                             15
     Case 1:21-cv-02370-TJK Document 1 Filed 09/07/21 Page 16 of 20




                                        COUNT III
            RETALIATION IN VIOLATION OF THE REHABILITATION ACT


     147.       Plaintiff incorporates by reference paragraphs 1 through 146 as if fully set

forth herein.

     148.       Cohen engaged in a protected activity in early February 2020 when she

submitted an internal EEO complaint alleging disability discrimination, naming James as

a perpetrator of the discrimination.

     149.       On February 21, 2020, disciplinary action was subsequently taken against

Cohen.

     150.       There is a causal link between the protected activity in early February 2020,

and the disciplinary action on February 21, 2020.

     151.       James’ harassment towards Cohen became substantially worse after Cohen

filed her internal EEO complaint.

     152.       On June 1, 2020, James terminated Cohen’s employment with WMATA.

     153.       James was aware of the EEO complaint prior to taking disciplinary action

on February 21, 2020, against Cohen.

     154.       There is a causal link between the protected activity in early February 2020,

and Cohen’s termination on June 1, 2020.

     155.       WMATA unlawfully retaliated against Cohen when they took adverse

employment actions against her as set forth herein.

     156.       WMATA’s conduct alleged herein was done with malice and reckless

disregard for the rights of all WMATA employees including Cohen




                                             16
     Case 1:21-cv-02370-TJK Document 1 Filed 09/07/21 Page 17 of 20




     157.       WMATA’s conduct herein caused Cohen to be harmed physically and

economically.

     158.       Cohen has suffered emotional and psychological harm, has experienced loss

of employment opportunities, and has been denied employment benefits, along with other

compensable injuries.

     159.       WMATA’s conduct as set forth herein gives rise to punitive damages.

                                        COUNT IV
               HOSTILE WORK ENVIRONMENT IN VIOLATION OF THE
                           REHABILITATION ACT


     160.       Plaintiff incorporates by reference paragraphs 1 through 159 as if set forth

herein.

     161.       At all times relevant herein, Cohen was an individual with a qualified

disability under the Rehabilitation Act, specifically, her back injuries substantially limited

major life activities.

     162.       At all times relevant herein, WMATA and all WMATA employees

referenced herein, were aware of Cohen’s disability.

     163.       Cohen was subject to harassment by Murtha, James, and other WMATA

employees as set forth herein.

     164.       The aforementioned harassment was due to Cohen’s disability and was so

severe and pervasive that it affected the terms, conditions, and privileges of Cohen’s

employment.

     165.       The harassment set forth herein began soon after Cohen first became

disabled and remained continuous until Cohen’s termination on June 1, 2020.



                                             17
      Case 1:21-cv-02370-TJK Document 1 Filed 09/07/21 Page 18 of 20




     166.        The harassment as set forth herein culminated in Cohen’s termination on

June 1, 2020.

     167.        WMATA’s conduct alleged herein was done with malice and reckless

disregard for the rights of all WMATA employees including Cohen.

     168.        WMATA’s conduct herein caused Cohen to be harmed physically and

economically.

     169.        Cohen has suffered emotional and psychological harm, has experienced loss

of employment opportunities, and has been denied employment benefits, along with other

compensable injuries.

     170.        WMATA’s conduct as set forth herein gives rise to punitive damages.

                                   PRAYER FOR RELIEF

          WHEREFORE, Plaintiff demands judgment against defendant WMATA as follows:

          I.     Re-pleads and re-allege paragraphs 1 through 170 with the same force and

effect as if fully set forth herein;

          II.    Subject to further discovery, reserves the right to amend the Complaint;

          III.   That Defendant be ordered to take appropriate affirmative acts to ensure

that the acts complained of herein are not engaged in again by Defendant or any of its

agents;

          IV.    An award of compensatory damages in the amount that is to be determined

just and fair;

          V.     An award of punitive damages in the amount that is to be determined just

and fair;




                                             18
     Case 1:21-cv-02370-TJK Document 1 Filed 09/07/21 Page 19 of 20




       VI.     Reinstatement at WMATA at her same pay rate, with the same seniority

status and benefits, in a position that Plaintiff is qualified for, along with all reasonable

accommodations;

       VII.    Back pay and front pay;

       VIII.   Attorney’s fees, costs, and prejudgment interest;

       IX.     Any other relief this Court deems just and fair;


                                    VERIFICATION

       I, SHARON COHEN, hereby verify under penalty of perjury that the information
contained in this Complaint is true and accurate to the best of my knowledge, recollection
and belief.

            9/7/21
Executed on ______________________________


Sharon Cohen
_________________________________
SHARON COHEN

                                              Sharon Cohen
                                              By Counsel

                                              Respectfully Submitted,

                                              /s/ Billy L. Ponds
                                              Billy L. Ponds
                                              Counsel for the Plaintiff
                                              The Ponds Law Firm
                                              Bar Number 379883
                                              1025 Connecticut Ave, N.W.
                                              Suite 1000
                                              Washington, D.C. 20036
                                              (202) 333-2922
                                              billy.ponds@pondslawfirm.com




                                             19
     Case 1:21-cv-02370-TJK Document 1 Filed 09/07/21 Page 20 of 20




  UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                         CIVIL DIVISION

SHARON COHEN                                  :
2605 Cranapple Ln                             :
Springdale, Maryland 20774                    :
                                              :
              Plaintiff                       :
                                              :
              v.                              :
                                              :
WASHINGTON METROPOLITAN                       :
AREA TRANSIT AUTHORITY                        :
600 5TH Street NW                             :
Washington, D.C. 20001                        :
                                              :
           Defendant.                         :
===============================

                                    JURY DEMAND

       The Plaintiff hereby requests a jury trial on all triable issues, including the amount

of damages to be awarded.

                                              Sharon Cohen
                                              By Counsel

                                              Respectfully Submitted,

                                              /s/ Billy L. Ponds
                                              Billy L. Ponds
                                              Counsel for the Plaintiff
                                              The Ponds Law Firm
                                              Bar Number 379883
                                              1025 Connecticut Ave, N.W.
                                              Suite 1000
                                              Washington, D.C. 20036
                                              (202) 333-2922
                                              billy.ponds@pondslawfirm.com




                                            20
